internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------------------------------------ ------------------- ---------------------------------- --------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-127491-06 date date legend trust trust ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ----------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ----------------------- -------------------- -------------------------- date -------------------------- grantor son -------------------------- beneficiary -------------------------- beneficiary ----------------------- beneficiary ------------------------ beneficiary ------------------------ date beneficiary ------------------------------ state statute beneficiary ----------------------------- beneficiary ------------------------- beneficiary --------------------- beneficiary ------------------------------ beneficiary ------------------------- company dear ---- ---------------- --------------------------- ---------------------------------------------- this is in response to your authorized representative’s letter dated may son and his widow are both deceased the current income beneficiaries of plr-127491-06 requesting rulings regarding the income gift and generation-skipping_transfer gst tax consequences of the proposed division of trust and trust the facts submitted and representations made are as follows trust was created on date by grantor for the benefit of son and his issue article iii of the trust agreement provides that the trustees shall pay the net_income of trust to son during son’s life on son’s death trust shall be administered for the benefit of son’s surviving widow if any and for the benefit of son’s surviving issue after the death of son’s widow the trust income shall be distributed per stirpes to the surviving children of son and to the living issue of any deceased child of son unless sooner terminated trust shall terminate twenty years and eleven months after the death of the last to die of grantor’s three sons and their children living on date upon termination the trust assets shall be distributed to son’s living issue per stirpes in equal shares according to the number of surviving children of son plus the number of deceased children with living issue if son has no living issue the trust assets shall be distributed per stirpes to the living descendants of grantor’s other two sons trust are beneficiary beneficiary beneficiary and beneficiary be held for the benefit of beneficiary and his issue trust 1b will be held for the benefit of beneficiary and her issue trust 1c will be held for the benefit of beneficiary and beneficiary and their issue the partition will be pro_rata as to value and as to each of the trust assets the partitioned trusts will be administered under the terms of the original trust except for the named beneficiaries of each resulting trust date article iii of the trust agreement provides that the net_income shall be paid per stirpes to grantor’s descendants if a male descendant is survived by a widow up to one-half of the net_income may be paid to the widow until her death other than grantor’s three children and any widow of a descendant of at least years old may receive a discretionary distribution of trust principal equal to the percentage of the net_income to which that beneficiary is entitled no trustee who is also a beneficiary of the trust shall participate in any discretionary distribution decision with respect to a distribution to that trustee article iii paragraph of the trust agreement provides that unless otherwise terminated by the distribution of the entire trust principal trust shall terminate twenty the trustees propose to partition trust into three separate trusts trust 1a will article iii paragraph of the trust agreement provides that any beneficiary trust was created under grantor’s last will and testament on her death on beneficiary is the surviving widow of one of grantor’s sons the current beneficiaries of trust are beneficiary beneficiary state statute provides that the trustee s of a_trust in addition to the authority article iii paragraph a of the trust agreement provides that the trustees plr-127491-06 years after the death of the last to die of grantor’s three sons and any of grantor’s grandchildren living on date upon termination the trust principal shall be distributed to the living descendants of grantor in the same proportion as income widows may not receive distributions of principal on termination have the power to make any division or distribution of the trust assets and to determine the value of the property so allocated divided or distributed otherwise given by law have discretionary power to acquire invest reinvest exchange sell convey control divide partition and manage the trust property in accordance with the standards provided by law and in so doing may select any part of the trust estate in satisfaction of any partition or distribution_in_kind in money or both make non-pro rata distributions of property in_kind allocate particular assets or portions of them or undivided interests in them to any one or more of the beneficiaries without regard to the income_tax basis of specific property allocated to any beneficiary and without any obligation to make an equitable_adjustment beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary and beneficiary be held for the benefit of beneficiary and his issue trust 2b will be held for the benefit of beneficiary and her issue trust 2c will be held for the benefit of beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary beneficiary and their issue the partition will be pro_rata as to the majority of the trust assets but it may not be pro_rata as to every single asset the partitioned trusts will be administered under the terms of the original trust except for the named beneficiaries of each resulting trust_beneficiary date and date are prior to date the taxpayers represent that no additions actual or constructive have been made to either trust or trust after date two of grantor’s grandchildren were born prior to date and are still living beneficiary and beneficiary all of grantor’s grandchildren were living on date except beneficiary the trustee of the resulting trusts will be company rulings requested partitions of trust and trust will not cause either trust to lose its status as exempt the trustees propose to partition trust into three separate trusts trust 2a will the trustees of the trusts have requested the following rulings the proposed the current trustees of trust and trust are beneficiary beneficiary and sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable plr-127491-06 from the gst under b a of the tax_reform_act_of_1986 and sec_26 b i d the proposed partition of trust and trust will not result in the recognition of gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 and the basis of and holding_period for each asset received from trust and trust will be the same as the basis of the original trusts prior to the partition ruling distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial sec_26_2601-1 provides that any trust in existence on september sec_26_2601-1 provides that a modification of the governing sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that for purposes of this section a plr-127491-06 interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations before date the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the trust terms are identical except for the identity of the beneficiaries the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter of the internal_revenue_code neither sec_2038 nor sec_2042 apply and each trust was irrevocable as of date in addition there have been no actual or constructive additions made to either sec_26_2601-1 example involves a_trust that is irrevocable on or in the present case trust and trust are considered irrevocable because sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings plr-127491-06 trust since date accordingly trust and trust are exempt from gst tax the proposed division of trust and trust into the resulting trusts is not a modification that will shift a beneficial_interest in either trust to any beneficiary who occupies a lower generation than the person or persons who hold the beneficial_interest prior to the division in addition the proposed divisions do not extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust agreements thus the proposed divisions of trust and trust into the resulting trusts will not constitute an addition to either trust will not cause either trust to lose its exempt status under b a of the tax_reform_act_of_1986 and sec_26 b i a and will not subject distributions from either the original trusts or any resulting trusts to the gst tax ruling in property property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized code the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property must be recognized the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the supreme court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite an exchange of property results in the realization of gain_or_loss under sec_1001 if sec_1001 provides that except as otherwise provided in subtitle a of the sec_1_1001-1 provides that except as otherwise provided in subtitle a of in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 plr-127491-06 a partition of jointly owned property however is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 c b a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 in this case trust will be partitioned into three shares the distribution of trust assets from trust to the resulting trusts will be pro_rata as to value and as to each of the trust’s assets we therefore conclude that the proposed division of trust into these three trusts on a pro-rata basis will not cause the interests of the beneficiaries of the separate trusts to differ materially the beneficiaries will hold essentially the same interests before and after the pro-rata division therefore the proposed partition of trust will not result in the realization of any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 see revrul_56_437 1956_2_cb_507 into the resulting trusts will be pro_rata as to value but not as to each and every asset the trust agreement clearly contemplates the non-pro rata or unequal division or distribution of the trust estate in addition state statute expressly grants a trustee or the trustees jointly of a_trust the discretionary power to partition trust property in accordance with the standards provided by law and in so doing to select any part of the trust estate in satisfaction of any partition or distribution_in_kind in money or both and to make non-pro rata distributions of property in_kind consequently the non-pro rata distribution of assets is permitted by state law and by the trust documents in this case therefore the partition of trust is distinguishable from the facts in revrul_69_486 and thus will not result in the recognition of gain_or_loss under sec_61 and sec_1001 based upon the information submitted and representations made we conclude that the partition of trust and trust into the resulting trusts as provided above and the distribution of the assets to the resulting trusts will not require the recognition of gain_or_loss for federal_income_tax purposes under sec_61 and sec_1001 ruling with respect to the partition of trust we note that the distribution of trust assets sec_1_1015-2 provides that in the case of property acquired after plr-127491-06 sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased by the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in his hands as it would have in the hands of such other person see also sec_1_1223-1 that because sec_1001 does not apply to the partition of trust and trust under sec_1015 the basis of the trust and trust assets will be the same after the partition as the basis of those assets before the partition furthermore pursuant to sec_1223 the holding periods of the each asset in the resulting trusts will include the holding periods of the assets in the original trusts concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent based upon the information submitted and representations made we conclude this ruling is directed only to the taxpayer s requesting it sec_6110 except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-127491-06 being sent to the taxpayer’s representatives pursuant to the power_of_attorney on file with this office a copy of this letter is sincerely melissa c liquerman melissa c liquerman senior technician reviewer branch passthroughs special industries
